Citation Nr: 1513770	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from May 1948 to May 1952.  The Veteran died in April 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decisional letter by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center.  This case is now in the jurisdiction of the Detroit, Michigan Regional Office (RO).  At her request, the appellant was scheduled to present testimony before a Decision Review Officer (DRO) in February 2014.  As she failed to report for the hearing, or request that it be rescheduled, the Board deems her request for a hearing to be withdrawn.  38 C.F.R. § 20.702.


FINDINGS OF FACT

1. The Veteran died in April 2011.  His death certificate lists the immediate cause of death as due to hypopharyngeal cancer.

2. At the time of his death, the Veteran was not service-connected for any disability.

3.  The competent evidence of record does not establish that the Veteran's hypopharyngeal cancer was incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309,  (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Pursuant to 38 U.S.C.A. § 5103(a), notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

By correspondence dated in December 2011, the appellant was informed of the elements of a claim for service connection for the cause of the Veteran's death, and the information needed to support her claim; she was also provided Hupp compliant notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) . 

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  The Veteran's service treatment records, VA and private treatment records, and April 2011 death certificate have been secured.  The RO obtained VA medical opinions in November 2012.  The Board finds that these opinions contain sufficiently specific clinical findings and informed discussion of the Veteran's medical history to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in the producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran's death certificate shows that he died in April 2011 of hypopharyngeal cancer; no other conditions were listed as contributing to his death.  At the time of his death, he was not service-connected for any disabilities.  

His STRs are silent for any complaints, findings, treatment, or diagnosis of hypopharyngeal cancer.  On service separation exam, his mouth and throat were normal on clinical evaluation.

Private and VA treatment reports of record do not provide information on the etiology of the Veteran's hypopharyngeal cancer which caused his death.  Such reports essentially note the treatment and biopsy of a suspected malignant mass in the Veteran's neck, which was eventually diagnosed as hypopharyngeal cancer. 

In November 2011, the appellant submitted a statement that she believed the Veteran's hypopharyngeal cancer was due to the medical treatment he received in service for his eyes based on the fact that "the doctors dilated his eyes daily."  She contended that this treatment was experimental and was the reason why the Veteran developed hypopharyngeal cancer.  

In separate November 2012 VA medical opinions, an optometrist and an endocrinologist reviewed the Veteran's claims file and opined that his hypopharyngeal cancer was not incurred in or aggravated by his service.  The optometrist specifically noted that the Veteran's eyes were dilated in service in order to monitor his macular holes but concluded that dilation, even frequent dilation, does not cause further vision loss, is not experimental, and would not cause any future types of cancer.  

The Board acknowledges the appellant's arguments that the Veteran's hypopharyngeal cancer developed as a result of the eye treatment he received in service.  However, she has not demonstrated that she has the requisite medical training and expertise to opine as to the nature and etiology of the Veteran's cancer/cause of death, which is a complex disease process and falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

The competent (medical) evidence of record indicates that the Veteran died as a result of hypopharyngeal cancer that is unrelated to any eye treatment that he received in service.  

Although the Board does not doubt the sincerity of the appellant's beliefs that the Veteran's death was somehow caused by his service, there is no competent evidence of record to support her contentions.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's cause of death is related to service; therefore, the claim for service connection for the cause of the Veteran's death must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


